Citation Nr: 9916551	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-06 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal to 
a March 1995 RO decision granting a 40 percent evaluation for 
a low back strain.

2.  Entitlement to an increased evaluation for a low back 
strain, evaluated as 40 percent disabling from February 3, 
1995 to December 31, 1997.

3.  Entitlement to the restoration of a 40 percent evaluation 
for a low back strain, from January 1, 1998.

(The issues of whether interruption of the veteran's Chapter 
31 Vocational Rehabilitation Program benefits from May to 
September 1997 was proper, and entitlement to payment of a 
subsistence allowance under Chapter 31 for the period from 
November 1995 to February 1996, are addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 


FINDINGS OF FACT

1.  The RO notified the veteran of the denial of his claim 
for entitlement to a rating in excess of 40 percent for low 
back strain in a letter dated May 4, 1995.  The veteran filed 
a timely notice of disagreement in January 1996.

2.  The RO mailed the veteran a statement of the case on 
August 14, 1996.

3.  Congressman Herbert H. Bateman was not, and never has 
been, the veteran's authorized representative pursuant to a 
proper power of attorney or declaration of representation, 
and therefore, Congressman Bateman's August 16, 1996 letter 
to the RO was not a valid substantive appeal.

4.  The veteran failed to file a timely substantive appeal 
with respect to the March 1995 rating decision.
 

CONCLUSIONS OF LAW

The Board does not have jurisdiction to adjudicate the claim 
of entitlement to a rating in excess of 40 percent disabling 
stemming from a March 1995 rating decision.  38 U.S.C.A. § 
7105(d)(3) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When appealing a decision by the RO denying benefits, the 
veteran will be afforded a period of 60 days from the date 
the statement of the case is mailed to him, or the remainder 
of the one-year period from the date of mailing of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302 (1998).

In this case, in March 1995, the RO increased the rating for 
the veteran's back disorder from 20 to 40 percent.  The RO 
notified the veteran of this decision in a letter dated May 
4, 1995.  The RO received the veteran's notice of 
disagreement (NOD) in January 1996.  The RO issued the 
veteran an statement of the case on August 14, 1996.  The 
letter accompanying the SOC explained that if the RO had not 
received a reply from the veteran within 60 days his case 
would be closed.  A copy of the letter was sent to the 
veteran's representative, the American Legion.  Thereafter 
the veteran failed to file a substantive appeal within 60 
days of the issuance of the statement of the case. 

When, as in this case, the veteran fails to file a timely 
substantive appeal, he is statutorily barred from appealing 
the RO decision.  38 U.S.C.A. § 7105; Jamias v. Derwinski, 2 
Vet. App. 507 (1992); Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  Hence, the appeal is dismissed for lack of 
jurisdiction.

In making this decision the Board acknowledges that the 
veteran's argument that VA should accept a letter from 
Congressman Herbert H. Bateman, received by the RO on August 
19, 1996, as his timely substantive appeal.  The governing 
regulation provides, however, that a substantive appeal may 
be filed by a claimant personally, or by his representative 
if a proper Power of Attorney or declaration of 
representation is on record or accompanies the substantive 
appeal.  38 C.F.R. § 20.301(a) (1998).  The foregoing 
criteria were not met.  The veteran's appointed 
representative at the time was the American Legion, not 
Congressman Bateman.  Therefore, pursuant to 38 C.F.R. 
§ 20.301(a), the Board cannot accept the congressman's letter 
as a valid substantive appeal as he was not the veteran's 
appointed representative.

The simple fact in this case is that the veteran failed to 
perfect his appeal with respect to the March 1995 rating 
decision, 38 U.S.C.A. § 7105(a), and the Board may not take 
further action.  


ORDER

The appeal from the March 1995 rating decision is dismissed 
for lack of jurisdiction.


REMAND

The Board remains confronted by two issues.  The first is the 
issue of entitlement to an increased evaluation for a low 
back disorder evaluated as 40 percent disabling, from 
February 3, 1995 to December 31, 1997, and the second is 
question of entitlement to the restoration of a 40 percent 
evaluation for a low back disorder from January 1, 1998.  

With respect to the former further development is necessary 
to comply with the provisions of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Moreover, as the veteran is diagnosed with 
uncontrolled diabetes mellitus the Board believes that 
neurological manifestations of the diabetes must be carefully 
differentiated from any manifestations caused by the service 
connected low back strain.  Hence, further development is in 
order.

With respect to the second issue, the Board may not exercise 
jurisdiction over this matter because the RO has yet to issue 
a statement of the case in response to the veteran's April 
1998 notice of disagreement.  Nevertheless, notwithstanding 
the Board's lack of jurisdiction, the Board will, in light of 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995), and 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996), remand the 
issue for appropriate action.  Thereafter, the case should be 
returned to the Board only if the claim is perfected with a 
timely substantive appeal.  In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997).

Therefore, this case is REMANDED for the following action:

1.  The RO should issue the veteran a 
statement of the case with respect to the 
issue of entitlement to the restoration 
of a 40 percent rating for a low back 
strain from January 1, 1998.  The RO must 
notify the veteran in writing that 
pursuant to 38 C.F.R. § 20.302(b), he has 
60 days from the date that the RO mailed 
the statement of the case to him, to file 
a substantive appeal. 

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers, private and VA, 
from whom he has obtained medical 
treatment for a low back strain and 
diabetes since March 1999.  Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  The RO should arrange for orthopedic 
and neurological examinations.  These 
studies are to determine the nature and 
severity of the veteran's low back strain 
and to differentiate out any nonservice 
connected symptomatology.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Each examiner is requested 
to provide an opinion as to the impact of 
any diagnosed disability on the veteran's 
ability to secure or follow a 
substantially gainful occupation.

In accordance with DeLuca, the 
orthopedist must cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion of any joint.  If the veteran 
describes flare-ups of pain of any joint, 
the examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  

The neurologist must offer an opinion 
differentiating any neurological 
manifestations caused by the diabetes 
from those caused by the low back strain.  
If the symptoms cannot be differentiated 
that fact must be noted in writing.  

A complete rationale for all opinions 
expressed must be provided. 

The appellant must be given adequate 
notice of these examinations, to include 
advice on the consequences for failing to 
report for any examination.  If he fails 
to report for any examination, this fact 
must be noted in the claims folder and a 
copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  The RO should then readjudicate the 
issues noted above.  The RO must consider 
and document the consideration 38 C.F.R. 
§§ 4.40 and 4.45, as well as the criteria 
as enumerated by the decision in DeLuca.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he receives further notice.  If any benefit 
sought on appeal, for which a notice of disagreement has been 
filed, remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.  The 
appellant need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

